Drawings/Specification
The replacement drawings and substitute specification filed on November 22, 2021 are acceptable and have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Rios-Cuevas on March 2, 2022.
The application has been amended as follows: 
Claim 6, Line 11: “by a space defining” has been deleted and replaced with --to define--, in order to overcome a 112(b) issue. 
Claim 6, Line 13: “latched” has been deleted and replaced with --configured to latch--, in order to overcome a 112(b) issue. 
Claim 9, Lines 1-4: “a reduction in a length of the second branch (2) of said open end causes the reduction of said interior space (7) when the tip of said closed end is inserted through said entrance (5)” has been deleted and replaced with --the reduction of said interior space is proportional to a length of the second branch (2) of said open end--, in order to overcome a 112(b) issue. 
Claim 10, Lines 1-5: “an increase in a distance (d) between said first hook (4) and the tip of said closed end causes the reduction of said interior space (7) when the tip of said closed end is inserted through said entrance (5)” has been deleted and 
Claim 13, Line 2: --from a closed position where said first hook and said second hook are latched-- is inserted following “opened”, in order to overcome a 112(b) issue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734